VAN ORSDEL, Associate Justice.
This case is here on. appeal from a decree of the Supreme Court-of the District of Columbia,directing' tHe receiver of the Adains Home Building Company, a copartnership, to pay Archer, Chamberlin & Smith, attorneys for A. M. Murray, out of the assets of the said partnership, due to one Gerald G. McGrath, the sum of $500 in satisfaction of a certain judgment on the law side of said court.
It appears that on February 22, 1923, A. M. Murray, Joseph P. Roberts, and Earl Ahmay filed a suit in equity against Joseph Adams, Maurice P. McGrath, and his brother, Gerald G. McGrath, for the dissolution of the tjipn existing partnership knoyvn as “Adams Home Building Company,”, and the appointment; óf"a receiver. A receiver was duly appointed,, and shortly thereafter trouble arose between' Gerald G. McGrath and Murray, resulting in an assault by McGrath uppn MJujiray, for which Murray secured a judgment against McGrath in damages in the sum of $500. Thereafter the defendants filed in the equity cause a petition for partial distribution of the partnership.funds. Acordingly Murray caused a writ of garnishment to be served on the receiver, attaching any credits due Gerald McGrath. Whén the iíSceivér had been served with process in the garnishment proceedings, appellant, Maurice McGrath, filed an intervening petition, setting forth that Gerald McGrath was not a partner, and that any moneys due him from the partnership belonged to the appellant.
The cause was referred to the auditor for the Supreme Court of the District of Columbia to state an account between the partners, and, upon further reference, the auditor was required to determine whether Maurice Mc-Grath or his brother, Gerald McGrath, was the true owner of the interest in the partnership assets credited to Gerald McGrath. The auditor- filed his report, stating an account, in which he denied the claim of appellánt, Maurice McGrath, holding that the brother, Gerald, was a partner, and as such entitled to his share in the distribution of the partnership funds.
Whereupon Murray filed an intervening petition for directions to the receiver to pay to the petitioner any sum up to $500 and costs, found due Gerald McGrath, in satisfaction of the judgment for damages. On hearing, the court granted the petition and directed the receiver to pay the attorneys for Murray any moneys due Gerald McGrath, up to and including the sum of $500, with interest and costs. From this judgment the ease comes here on appeal.
It appears that, up to the time-judgment was obtained in the municipal court, appellant made no claim that his brother, Gerald McGrath, was not a member of the partnership. On the contrary, in their sworn answer to the original bill for dissolution of the partnership, the claim of Gerald McGrath to a distributive share in the proceeds of the partnership, as well as his interest in the partnership, were fully set forth. In defendant’s petition for partial distribution, filed on May 29, 1923, Gerald again set up his claim as a partner, and alleged that he had already withdrawn a portion of his invested capital. We think, therefore, that the claim of appellant, Maurice McGrath, that he put into the partnership the sum of $1,250 for his brother, Gerald, and signed his brother’s name to the agreement of partnership, is not sufficient to divest Gerald of the legal status of á partner in the concern. Until the attempt was made by Murray to enforce his judgment, Gerald asserted his interest in the partnership, and was held out by Maurice to he a partner1 in the concern, and to have á full equal interest in the distribution of the assets. BAving thus been held out ter be a partner, and having participated in the business of. the concern, and in the Settlement and distribution *299of its assets, he is now estopped to deny partnership for the mere purpose of avoiding the enforcement of a lawful judgment against him, and his brother, Maurice, has likewise estopped himself: to assert ownership of the interest, ostensibly owned by his brother, to the prejudice of the brother’s creditors.
Without stopping to review the auditor’s report, it is sufficient that we find no obvious error or mistake therein, and in the absence of such finding we would not he justified in setting aside the order of confirmation. Nash v. Milford, 33 App. D. C. 149; Hutchins v. Hunn, 209 U. S. 246, 28 S. Ct. 504, 52 L. Ed. 776.
The judgment is affirmed, with costs.